—In an action for a divorce and ancillary relief, the plaintiffs attorney, Jody Pugach, appeals, by permission, and the defendant’s attorney, David M. Ettinger, separately appeals (1), as limited by their respective briefs, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated March 14, 2001, as, sua sponte, imposed a sanction on each of them in the sum of $1,000 pursuant to 22 NYCRR 130-1.1, and (2) from an order of the same court, dated April 18, 2001, which denied the motion of Jody Pugach, in which David M. Ettinger joined, to vacate or modify so much of the order dated March 14, 2001, as imposed the respective sanctions.
Ordered that on the Court’s own motion, David M. Ettinger’s notice of appeal from the order dated March 14, 2001, is treated as an application for leave to appeal, and leave to appeal is granted {see, CPLR 5701 [c]); and it is further,
Ordered that the order dated March 14, 2001, is reversed insofar as appealed from, without costs or disbursements, by deleting the provision thereof imposing sanctions of $1,000 on each of the appellants; and it is further,
Ordered that the appeals from the order dated April 18, 2001, are dismissed as academic, without costs or disbursements, in light of our determination of the appeals from the order dated March 14, 2001.
Under the totality of circumstances, the Supreme Court improvidently exercised its discretion in imposing sanctions {see, 22 NYCRR 130-1.1 [c]). Prudenti, P.J., O’Brien, McGinity and Schmidt, JJ., concur.